       Case 2:18-cv-03325-MWF-AS Document 70 Filed 04/27/20 Page 1 of 6 Page ID #:504
2 AO 121 (6/90)
TO:

                  Register of Copyrights                                                           REPORT ON THE
                  Copyright Office                                                         FILING OR DETERMINATION OF AN
                  Library of Congress                                                             ACTION OR APPEAL
                  Washington, D.C. 20559                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                     COURT NAME AND LOCATION
        ✔ ACTION
        G                  G APPEAL                                   USDC Central District
DOCKET NO.                      DATE FILED                            350 W. First Street
                                           1/10/2018                  Los Angeles, CA 90012-4565
PLAINTIFF                                                                         DEFENDANT

Amazon Content Services, LLC et al.                                               Set Broadcast, LLC d/b/a Setvnow; Jason Labossiere; Nelson
                                                                                  Johnson,



       COPYRIGHT
                                                            TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1 See attached Exh. A

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                         G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                            TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                     .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G Order        G
                           X Judgment                                     G Yes        G
                                                                                       X No                                       11/25/2019


CLERK                                                        (BY) DEPUTY CLERK                                            DATE
        KIRY GRAY                                                  Ingrid Valdes                                                4/27/2020

                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                     mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
Case 2:18-cv-03325-MWF-AS Document 70 Filed 04/27/20 Page 2 of 6 Page ID #:505




        EXHIBIT A
Case 2:18-cv-03325-MWF-AS Document 70 Filed 04/27/20 Page 3 of 6 Page ID #:506



              Amazon Content Services, LLC et al. v. Set Broadcast, LLC et al
                            Representative List of Works

                                                       Registration             Registration
  Title                   Copyright Registrant
                                                       Number                      Date
                       Amazon Content
  Last Flag Flying                              PA 000-206-5192                 11/30/2017
                       Services, LLC
                       Amazon Content
  The Wall                                      PA 000-204-3666                 5/15/2017
                       Services, LLC
  The Only Living      Amazon Content
                                                PA 000-205-2210                 9/7/2017
  Boy in New York      Services, LLC
                       Amazon Content
  Wonderstruck                                  PA 000-206-9723                 11/22/2017
                       Services, LLC
  Jumanji: Welcome to Columbia Pictures
                                                PA 000-207-2805                 1/25/2018
  the Jungle           Industries, Inc.
  Men In Black II      Columbia Pictures        PA 1-089-930                    7/3/2002
                       Industries, Inc.
  After Earth          Columbia Pictures        PA 1-841-452                    5/31/2013
                       Industries, Inc.
  Heaven is For Real   Columbia Pictures        PA 1-889-561                    4/16/2014
                       Industries, Inc.
  The Finest Hour      Disney Enterprises, Inc. PA 1-989-069                    5/27/2016
  Desperate
  Housewives, Season Disney Enterprises, Inc. PA 1-657-587                      10/28/2009
  6, Episode 3
  Desperate
  Housewives, Season Disney Enterprises, Inc. PA 1-711-737                      12/8/2010
  7, Episode 8
  Desperate
  Housewives, Season Disney Enterprises, Inc. PA 1-657-587                      1/9/2012
  8, Episode 5
  Grey’s Anatomy,
  Season 1 Episode     Disney Enterprises, Inc. PA 1-268-281                    4/12/2005
  Pilot
  Grey’s Anatomy,
  Season 2 Episode     Disney Enterprises, Inc. PA 1-313-355                    2/27/2006
  214
  Grey’s Anatomy,
                       Disney Enterprises, Inc. PA 1-729-231                    3/29/2011
  Season 7, Episode 11
                                                                                      Exh A
                                                                                      Page 1
Case 2:18-cv-03325-MWF-AS Document 70 Filed 04/27/20 Page 4 of 6 Page ID #:507




                                               Registration       Registration
  Title                 Copyright Registrant
                                               Number                Date
  Okja                  Netflix Studios, LLC   PA 2-069-657      9/18/2017
                                               PA 2-069-656      9/18/2017
  Death Note            Netflix Studios, LLC
  The OA, Season 1
                                               PA 2-029-045      1/18/2017
  Episode 1             Netflix Studios, LLC

  The OA, Season 1,                                              1/18/2017
                        Netflix Studios, LLC   PA 2-029-047
  Episode 4
  Stranger Things,
                                               PA 2-009-919      9/26/2016
  Season 2, Episode 5   Netflix Studios, LLC

  Stranger Things,
                                               PA 2-009-943      9/26/2016
  Season 2, Episode 7   Netflix Studios, LLC

                        Paramount Pictures
  10 Cloverfield Lane                          PA 1-978-288      3/14/2016
                        Corporation

                        Paramount Pictures
  Truman Show                                  PA 799-052        7/20/1998
                        Corporation

                        Paramount Pictures
  Star Trek Beyond                             PA 1-994-401      7/21/2016
                        Corporation

                        Paramount Pictures
  Downsizing                                   PA 2-068-615      12/22/2017
                        Corporation

                        Sony Pictures
  Breaking Bad,
                        Television Inc.        PA 1-603-371      4/15/2008
  Season 1, Episode 5
                        Sony Pictures
  Breaking Bad,
                        Television Inc.        PA 1-603-380      4/15/2008
  Season 1, Episode 6
                        Sony Pictures
  Breaking Bad,
                        Television Inc.        PA 1-686-571      7/9/2010
  Season 3, Episode 1



                                                                        Exh A
                                                                        Page 2
Case 2:18-cv-03325-MWF-AS Document 70 Filed 04/27/20 Page 5 of 6 Page ID #:508




                                                   Registration   Registration
  Title                   Copyright Registrant
                                                   Number            Date
                          Sony Pictures
  Breaking Bad,
                          Television Inc.          PA 1-758-566   11/1/2011
  Season 4, Episode 3
  Modern Family,       Twentieth Century Fox
  Season 1, Episode 22 Film Corporation            PA 1-681-553   5/28/2010

                       Twentieth Century Fox
  Modern Family,
                       Film Corporation            PA 1-735-792   4/21/2011
  Season 2, Episode 18
                       Twentieth Century Fox
  Modern Family,
                       Film Corporation            PA 1-745-994   7/14/2011
  Season 2, Episode 24
  American Horror         Twentieth Century Fox
  Story, Season 4,        Film Corporation         PA 1-941-865   1/26/2015
  Episode 10
  American Horror         Twentieth Century Fox
  Story, Season 5,        Film Corporation         PA 1-973-824   12/28/2015
  Episode 6
                          Twentieth Century Fox
  Aliens vs. Predator -
                          Film Corporation         PA 1-590-415   12/19/2007
  Requiem
                          Universal City Studios
  The Purge Election
                          Productions LLLP         PA 1-995-003   7/11/2016
  Year
                          Universal City Studios
  Jason Bourne -
                          Productions LLLP         PA 2-002-679   8/8/2016
  Action
  Law & Order:
  Special Victims         Universal Cable
                                                   PA 1-967-998   10/19/2015
  Unit, Season 17,        Productions LLC
  Episode 2
  Law & Order:
  Special Victims         Universal Cable
                                                   PA 1-975-581   2/2/2016
  Unit, Season 17,        Productions LLC
  Episode 12


                                                                        Exh A
                                                                        Page 3
Case 2:18-cv-03325-MWF-AS Document 70 Filed 04/27/20 Page 6 of 6 Page ID #:509




                                                Registration      Registration
  Title                  Copyright Registrant
                                                Number               Date
  Law & Order:
  Special Victims        Universal Television
                                                PA 2-041-019     4/25/2017
  Unit, Season 18,       LLC
  Episode 15
  Law & Order:
  Special Victims        Universal Television
                                                PA 2-080-666     11/2/2017
  Unit, Season 19,       LLC
  Episode 5
  Mr. Robot, Season 1,   Universal Network
                                                PA 1-961-149     7/14/2015
  Episode 1              Television LLC
  Mr. Robot, Season 1,   Universal Network
                                                PA 1-961-144     7/14/2015
  Episode 3              Television LLC
  Mr. Robot, Season 2,   Universal Cable
                                                PA 2-003-757     8/17/2016
  Episode 5              Productions LLC
  Mr. Robot, Season 2,   Universal Cable
                                                PA 2-005-193     9/8/2016
  Episode 7              Productions LLC
  Famous in Love,        Warner Bros.
  Season 1, Episode 1    Entertainment Inc.     PA 2-031-323     5/4/2017

                         Warner Bros.
  Famous in Love,
                         Entertainment Inc.     PA 2-034-633     5/26/2017
  Season 1, Episode 4
  Fuller House, Season Warner Bros.
  1 Episode 1          Entertainment Inc.       PA 1-985-460     4/26/2016

  Fuller House, Season Warner Bros.
  1 Episode 5          Entertainment Inc.       PA 1-985-462     4/26/2016

  Supergirl, Season 1,   Warner Bros.
  Episode 1              Entertainment Inc.     PA 1-972-266     12/22/2015

  Supergirl, Season 2,   Warner Bros.
  Episode 8              Entertainment Inc.     PA 2-012-798     12/13/2016




                                                                        Exh A
                                                                        Page 4
